UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 16, 2017 SIGNAL BAY, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 000-12350 47-1890509 (Commission File No.) (IRS Employer Identification No.) 62930 O.B. Riley Rd #300 Bend, OR 97703 (Address of principal executive offices) (zip code.) 541-633-4568 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 1.01 Entry into a Material Definitive Agreement. Note Purchase Agreement: On August 14, 2017, Signal Bay, Inc. (the “Company”) entered into an 8% convertible promissory note (the "Note") with LG Capital Funding, LLC. ("Lender") in the amount of $275,600. The company received $250,000 and it was funded on August 18, 2017 (Purchase Date). The company can prepay the note based on the following schedule. Days Since Effective Date Prepayment Amount 0-90 110% of Principal Amount 91-180 125% of Principal Amount Lender has the right at any time following an Event of Default, at its election, to convert (each instance of conversion is referred to herein as a “Conversion”) all or any part of the Outstanding Balance into shares (“Conversion Shares”) of fully paid and non-assessable common stock, $0.0001 par value per share (“Common Stock”), of Borrower as per the following conversion formula: the number of Conversion Shares equals the amount being converted (the “Conversion Amount”) divided by the Conversion Price. The conversion shall be equal to (a) 75% of the lowest trading price of the Company's common stock during the 15 consecutive trading days prior to the date on which Holder elects to convert all or part of the Note. Note Purchase Agreement: On August 14, 2017, Signal Bay, Inc. (the “Company”) entered into an 8% convertible promissory note (the "Note") with Adar Bays, LLC. ("Lender") in the amount of $275,600. The company received $250,000 and it was funded on August 16, 2017 (Purchase Date). The company can prepay the note based on the following schedule. Days Since Effective Date Prepayment Amount 0-90 110% of Principal Amount 91-180 125% of Principal Amount Lender has the right at any time following an Event of Default, at its election, to convert (each instance of conversion is referred to herein as a “Conversion”) all or any part of the Outstanding Balance into shares (“Conversion Shares”) of fully paid and non-assessable common stock, $0.0001 par value per share (“Common Stock”), of Borrower as per the following conversion formula: the number of Conversion Shares equals the amount being converted (the “Conversion Amount”) divided by the Conversion Price. The conversion shall be equal to (a) 75% of the lowest trading price of the Company's common stock during the 15 consecutive trading days prior to the date on which Holder elects to convert all or part of the Note. 2 Item7.01. Regulation FD Disclosure. The Company’s press release dated August 21, 2017 reporting our third quarter earnings is attached hereto as Exhibit 99.1. This information is being furnished under Item7.01 and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of such section. Item 9.01 Financial Statements and Exhibits. 10.1 LG Capital Funding, LLC Convertible Promissory Note 10.2 Adar Bays, LLC Convertible Promissory Note 99.1 Press release dated August 21, 2017. 3 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SIGNATURE Signal Bay, Inc. Dated: August 22, 2017 By: /s/ William Waldrop Name: William Waldrop Title: CEO 4
